Citation Nr: 1147186	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for skin disorder, to include tinea.

4.  Entitlement to service connection for venous insufficiency.

5.  Entitlement to service connection for low back disorder.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for hypertension, including as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, The Commonwealth of Puerto Rico, that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated on his November 2007 VA Form 9 (substantive appeal) that he desired a hearing before a Veterans Law Judge at the local RO.  On a second page he indicated that he also desired a hearing before a local RO decision review officer (DRO).

A December 2007 RO letter informed the Veteran that he had a hearing scheduled for January 16, 2008.  This, apparently, was the DRO hearing.  A January 2008 VA Form 118 (Report of Contact) reflects the Veteran called to inform the RO he would be unavailable on January 18th, and the Veteran requested the hearing be rescheduled.  The Veteran was advised the hearing was rescheduled for February 13, 2008.  The day prior to that, the Veteran's representative submitted conflicting documents which both cancelled the February 2008 DRO hearing, and indicated the Veteran's intention to attend it.  One of these documents also indicated the Veteran no longer wished a hearing before a Veterans Law Judge, preferring the DRO hearing in its stead.  No DRO hearing was a conducted.  Later still, the Veteran made inquires as to the status of his appeal, making references to his hearing request, but not clearly indicating one way or the other if he no longer wished any hearing.  The Veteran's desires for a hearing should be clarified.  

Accordingly, the case is REMANDED for the following action:

The RO should ascertain from the Veteran whether he desires to appear at a hearing in connection with this appeal, and if so one should be scheduled.  If the Veteran no longer wishes a hearing, that should be documented.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

